 446DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneralTruckDrivers,Chauffeurs andHelpersUnion,Local No.692, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Help-ers of America(Great Western Unifreight System)andMarion BoydLee, Jr. Case 21-CB-4374March 7, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed by Marion Boyd Lee, Jr., anindividual, herein called the Charging Party, andduly served on General Truck Drivers, Chauffeursand Helpers Union, Local No. 692, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called theRespondent, the Regional Director for Region 21 oftheNationalLaborRelationsBoard issued acomplaint on December 8, 1972, alleging that theRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(b)(l)(A) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge and the Complaint and Noticeof Hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that the ChargingParty, an employee of Great Western UnifreightSystem, herein called the Company, was one of theemployees in an appropriate unit represented by theRespondent and covered by the collective-bargainingagreement between the Respondent and the Compa-ny. On or about June 15, 1972, the Charging Partywas discharged by the Company and on or aboutJune 20, 1972, he filed a grievance with theRespondent protesting his discharge. Since on orabout June 20, 1972, the Respondent has failed andrefused, for arbitrary reasons, to timely process thegrievance. Subsequently, the Respondent filed ananswer and amended answer admitting all the factualallegations in the complaint, but denying that it hasfailed and refused, for arbitrary reasons, to timelyprocess the grievance and denying that it hadcommitted unfair labor practices within the meaningof the Act.On January 17, 1973, the Respondent filed with theBoard's Division of Judges, a request for a bill ofparticulars as to the "arbitrary reasons for Respon-dent's alleged acts or non-action" in failing andrefusing timely to process the Charging Party'sgrievance. The General Counsel filed a memoran-dum in opposition. In his ruling of January 30, 1973,Administrative Law Judge Irving Rogosin directed209 NLRB No. 52the General Counsel to furnish the Respondent witha bill of particulars, along with a statement of theacts or conduct upon which the General Counselrelies to establish "arbitrary reasons." Pursuant tothisdirection,theGeneralCounsel served theRespondent with an answer to Respondent's bill ofparticulars reiterating the substance of the allega-tions in the complaint and also alleging that theRespondent, through its business representative,Dominick Scaccia, had failed and refused to processthe grievance with the Company until July 20, 1972,when it had become time-barred under the collective-bargaining agreement with the Company, and theCharging Party had lost all rights to avail himself ofthe terms of the contractual grievance procedure.Thereafter, the Respondent filed an amended answerto the complaint in which it denied the allegationthat the Charging Party had filed a grievance on June20, 1972, and that it had failed and refused, forarbitrary reasons, or for any reasons, to timelyprocess the grievance. The amended answer furtheralleged that the Respondent had processed thegrievance expeditiously and in good faith, and thatthe arbitration panel ruled that the grievance wastime-barred under the agreement between the Re-spondent and the Company.On February 12, 1973, the Respondent filed anAlternative Motion for Summary Judgment or Bill ofParticulars,alleging,inter alia,that the GeneralCounsel's answer to Respondent's bill of particularswas insufficient and requesting that the GeneralCounsel "state the acts or conduct on which he reliesto establish arbitrariness on the part of the Respon-dent." By order of February 16, 1973, Judge Rogosindenied the Respondent's motion and request.On March 12, 1973, the Respondent filed with theBoard in Washington, D.C., a Motion for SummaryJudgment on the ground that the complaint, asmodified by the bill of particulars, did not state aviolationof the Act. Under all the particularcircumstances herein, the Respondent's motion wasviewed as constituting, in effect, a request underSection 102.26 of the Board's Rules and Regulationsfor special permission to appeal, and an appeal fromthe failure of Administrative Law Judge Rogosin inhis order of February 16, 1973, to direct the GeneralCounsel to supply particulars as to the Respondent'salleged "arbitrary reasons" for its conduct. Accord-ingly, the Board, on April 23, 1973, granted theRespondent's request for special permission toappeal, granted its appeal, and ordered the GeneralCounsel promptly to furnish a specific statement asto the Respondent's alleged arbitrary reasons for itsaction or nonaction with respect to the ChargingParty's grievance.On May 4, 1973, the General Counsel filed a TRUCKDRIVERSLOCAL 692response to the Board's order for a further bill ofparticulars in which he stated:The arbitrary reasons attributed to Respondentin paragraph 9 of the Complaint and Notice ofHearing issued on December 8, 1972, consist ofRespondent'sBusinessRepresentative DominickScaccia's negligence in failing to file and processin a reasonable and timely manner the grievancesubmitted to Respondent by employee MarionLee in connection with Lee's discharge by GreatWestern Unifreight System as set forth in para-graph 8 of the Complaint. As a result ofRespondent's negligence in failing to file thegrievance in a reasonable and timely fashion, saidgrievance became time-barred under the terms ofthecollective-bargainingagreement coveringemployees of Great Western Unifreight System.As a result, Lee has lost all rights to avail himselfof the terms of the grievance procedure applicableto employees of Great Western Unifreight Systemas set forth in the collective-bargaining agreementreferred to above.Thereafter, on May 9, 1973, the Respondent filedwith the Board in Washington, D.C., a Motion forSummary Judgment on the ground that the com-plaint.asmodified by the response for furtherparticulars, fails to state a violation of the Act. OnJune 18, 1973, the General Counsel filed an opposi-tion to the Respondent'sMotion for SummaryJudgment.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this -proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIt has been well established by the courts and theBoard that a union, as the exclusive bargainingrepresentative of the employees in the appropriateiIn addition to alleging the substance of his further bill of particulars,theGeneral Counsel's opposition added the following details (1) theChargingPartywas terminatedby the Companyfor allegedly refusingand/or failing to report for work without being given one written warningnotice as required by the collective-bargaining agreement; (2) the Respon-dent'sbusiness agent assured the ChargingParty thathe had sufficientgrounds for a meritorious grievance, (3) the ChargingPartyfilled out thegrievance form and left it at the Respondent's office,(4) the grievance wasnot presented to the Company untilJuly 10,1972, after the contractual timefor filing had passed,and (5) the Companytook the position that thegrievance was untimely and lacking in merit2FordMotor Companyv Huffman,345 US 330(1953);Vaca v. Sipes,386 U.S. 171(1967);Miranda Fuel Company, Inc,140 NLRB 181;Local No.18,InternationalUnionof OperatingEngineers,AFL-CIO andits agent,George E.Miller(Ohio Pipe Line Construction Company),144 NLRB 1365;447unit, has the statutory duty fairly to represent allthose employees both in its collective bargaining andin its enforcement of the resulting collective-bargain-ing agreement.2 InMiranda, supra,the Board firstenunciated the doctrine that a breach of the duty offairrepresentationconstitutedan unfair laborpractice. In that case, the Board found that Section 7of the Act conferred upon employees the right to befree from unfair, irrelevant, and invidious treatmentby their exclusive collective-bargaining representa-tive in matters affecting their employment. Accord-ingly, it found that the union there involved breacheditsduty of fair representation in violation of Section8(b)(1)(A) of the Act when it caused an employee'sreduction in seniority for considerations which wereirrelevant, invidious, or unfair, and in so doing, theBoard, at 185, characterized the union's conduct as"arbitrary conduct." 3In his opposition to the Respondent's Motion forSummary Judgment, the General Counsel concedesthat a union has broad discretionary power to settleor abandon grievances and that a union would notbreach its duty of fair representation through slightnegligence or the exercise of poor judgment. Hemaintains,however, that the Respondent'snegli-gence in failing timely to file and process theadmittedlymeritorious grievance, thereby causingserious injury to the Charging Party by the termina-tion of his employment and the loss of contractualgrievance procedure rights, falls squarely within thedefinition of "arbitrary"4 and, therefore, constitutesa breach of the Respondent's duty of fair representa-tion violative of Section 8(b)(l)(A) of the Act undertheMirandadoctrine.Conversely, the Respondent argues that negligence,by definition, is not an arbitraryreason andthereforethe complaint herein as modified by the GeneralCounsel's bills of particulars, alleging unfair repre-sentation based solely on the Respondent'snegli-gence, does not state a violation of Section 8(b)(1)(A)of the Act and should be dismissed. We find merit inthe Respondent's position because we do not equatemere negligence with irrelevant, invidious, or unfairLocal485, International Unionof Electrical,Radio &MachineWorkers,AFL-CIO (Automotive PlatingCorp),170 NLRB 1234;Local 933,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica(UA W),193 NLRB 223.3Although the Board'sMirandadecision was denied enforcement by adivided SecondCircuit Court (326 F.2d 172, 1963), the FifthCircuit CourtapprovedtheMirandadoctrine inLocal UnionNo. 12, United Rubber, Cork,Linoleum&PlasticWorkers ofAmerica,AFL-CIO v. N.LR B,368 F.2d 12(C.A. 5, 1966),enfg. 150 NLRB 312, and the Supreme Court indicated itsapprovalof the doctrine inVaca v.Sipes,supra4The General Counsel cites Black's Law Dictionary as defining"arbitrary"as ". .done capriciously or at pleasure; without adequatedetermining principle;not founded in the nature of things; nonrational; notdone or acting according to reason ... 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations which the Board, inMiranda, supra,also characterized as "arbitrary conduct."In support of its position, the Respondent citesseveral court decisions. InBazarte,5the Third CircuitCourt, in the context of a refusal further to press agrievance, decided that "an employee, therefore, issubject to the union's discretionary power to settle oreven abandon a [meritorious ] grievance so long as itdoes not act arbitrarily" and that "[p]roof that aunion acted negligently or exercised poor judgment isnot enough to support a claim of unfair representa-tion."6 InEncina,7also in the context of a refusal toprocess a grievance, a Federal district court held thateven proof of "poor quality" representation isinsufficient to support a claim, of unfair representa-tion, without a showing "that the Union's actions inrefusing to arbitrate his case were arbitrary, discrimi-natory or in bad faith ...."8 Finally, inBrough,9which involved a suit brought by an employee whoalleged that the union breached its duty of fairrepresentation by negligently failing to discover adefect in the employer's machine with the result thatthe employee was injured, the First Circuit Court, inaffirming the district court's grant of the union'smotion for summary judgment, stated at 750 that"[t]heLabor-Management Relations Act imposesupon the exclusive bargaining representative only aduty of good faith representation, not a general dutyof due care."In addition to the aforementioned court decisions,there are also Board decisions which support theprinciple that something more than mere negligenceisrequired for union action or nonaction to beconsidered arbitrary and, therefore, a breach of theduty of fair representation in violation of Section8(b)(1)(A)of the Act. Thus, in the precedentestablishing theMirandacase, the Board, in supportof its contention that the union's action was arbitraryand without legitimate purpose, noted, at 188, that"the Union sought to have the employee forfeit hiscontract seniority, first on one groundless basis andfinally on another basis which was `in conflict withthe agreement.' " Similarly, inLocal 933, sup a,10theBoard affirmed an Administrative Law Judge'sfinding of an 8(b)(1)(A) violation where the unionagent's handling of an employee's grievance wasfound to be perfunctory, arbitrary, discriminatory,and in bad faith because the asserted untimeliness ofthe grievance was a sham and because the unionagent, who opposed the employee's effort to becomea steward, avoided first-step consideration in thegrievance procedure by the employee's immediatesupervisor in favor of second-step consideration by alessfriendlysupervisor.Further, inLocal 485,supra,11the Board, in finding that the union violatedSection 8(b)(1)(A) of the Act by failing to press anemployee's grievance concerning his discharge notedthat the union's business agent resented the employ-ee'sactivities in opposition to him at a unionmeeting, threatened to get rid of him, referred to theemployee as an "instigator," and made no attempteven at an opportune time to informally discuss withthe employer the employee's discharge. Finally, inLocal 18, supra,12the Board reversed an Administra-tiveLaw Judge'sDecisionand dismissed an8(b)(1)(A) complaint, based on the allegation that thefailure to refer for employment an employee from thehiring hall, because the union neglected to reregisterhim as requested, was allegedly motivated by unfairor irrelevant or invidious reasons. The Board found,at 1368: "Mere forgetfulness or inadvertent error isnot the type of conduct that the principles ofMirandawere intended to reach. And there is noconvincing evidence that the Respondent's agentsremoved Long's card from the referral files for anyreason other than an honest belief that Long had infact failed to reregister."From the above court and Board decisions, it isclear that negligent action or nonaction of a union byitselfwill not be considered to be arbitrary, irrele-vant, invidious, or unfair so as to constitute a breachof the duty of fair representation violative of the Act.Something more is required. In the instant case, themodified complaint merely alleges only that theRespondent negligently failed and refused to timelyprocess themeritorious grievance to the seriousdetriment of the Charging Party. Nothing more ischarged.Absent an allegation showing somethingmore than negligence alone, we conclude that thenegligent conduct of the Respondent alleged hereindoes not constitute by itself a breach of the duty offair representation in violation of Section 8(b)(1)(A)of the Act.We shall, accordingly, grant the Respondent'sMotion for Summary Judgment and dismiss thecomplaint hereinin itsentirety.On the basis of the entire record, the Board makesthe following:5Bazartev.United Transportation Union,429 F 2d 8689Brough v United Steelworkers of America,437 F 2d 7486 Idat 87210 193 NLRB 223.7Enema v Tony Lama Company, Inc,316 F Supp 239, affd 448 F 2d11170 NLRB 12341264 (C A 5)12 144NLRB 1365.8 Idat 243-244 TRUCK DRIVERS LOCAL 692449FINDINGS OF FACr1.THE BUSINESSOF THE COMPANYThe Company, with an office, terminal, and placeof business in Compton, California, is engaged in thetransportation of freight by motor truck. During thepast calendar year, in the course and conduct of itsbusiness operations, the Company derived grossrevenue in excess of $50,000 from the transportationof freight in interstate commerce.We find, on the basis of the foregoing, that theCompany is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.H. THELABOR ORGANIZATION INVOLVEDGeneral Truck Drivers. Chauffeurs and HelpersUnion, Local No. 692, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.CONCLUSIONS OF LAWThe conduct of the Respondent, as alleged in themodified complaint herein, does not violate Section8(b)(1)(A) of the Act.ORDERIt is hereby ordered that the Respondent's Motionfor Summary Judgment be, and it hereby is, granted,and the modified complaint be, and it hereby is,dismissed in its entirety.MEMBER FANNING, concurring:Iagree with my colleagues that the Respondent'sMotion for Summary Judgment should be grantedand the complaint in this case dismissed in itsentirety.In doing so, however, I do not agree with themajority's statement that the Supreme Court inVacav.Sipesapproved the Board'sMiranda Fueldoctrine.Although the Court was willing to "assume" forpurposes of its decision therein that a breach of theduty of fair representation was an unfair laborpractice. as the Board majority and the Fifth CircuitCourt of Appeals had held, the Court did not, in fact,adopt that view.';' 1 dissented fromMirandabecauseIdid not believe that every arbitrary or putatively"unfair" act by a union with respect to its memberswas automatically an unfair labor practice pro-scribed by Congress. The situation inVaca v. Sipesand the instant case are good examples of my reasonsfor objecting to theMirandarule. In the former casetheCourt held that an employee did not have anabsolute right to require a union to take his grievanceto arbitration, even though the evidence indicatedthat the underlying grievance was meritorious.14 Inthe instant case we hold that an employee cannotvalidly complain of unfair treatment because theUnion through negligence failed to process hisgrievance at an appropriatetime.Both of these cases,inmy view, are factually similar to the circumstancesunder which the Board majority found an unfairlabor practice inMiranda.All that occurred in thatcase was a refusal by the union to accord seniorityrights to one of its members, who claimed he wasentitled tomore seniority than his fellow unionmembers had determined was his due as a matter ofcontract right.Iam of the view that a union should be accorded areasonable amount of discretion in the exercise of itsrepresentative function. If every intraunion resolu-tion of a question concerning seniority or grievancewere subject to an over-the-shoulder appraisal by theBoard forfairness,the burden on unions and theBoard ultimately would become intolerable. This isnot to say that 1 condone or sanction grossinisconduct by unions toward employees, whether ornot the duty of representation is involved. In therecentSiebenollercase(InternationalBrotherhood ofPainters, etc., (W. J. Siebenoller, Jr., Paint Co.),205NLRB No. 110), 1 joined my colleagues in findingviolations of Section 8(b)(2) and 8(b)(1)(A) where aunion took coercive action against an employer tocause the employer not to hire black employees. Thefacts in that case showed that the union went furtherand brought false charges against the employer infurtherance of its objective. Clearly, in my opinion,the record warranted the inference that such conductwould encourage union membership by demonstrat-ing the potency of union power. It was equally clearthat no legitimate function of union representationjustified such blatant use of union force to causeunlawful discrimination against an employee orgroup of employees. Similarly, inInternational Unionof Operating Engineers, Local 18, AFL-CIO (W. F.Murphy),204 NLRB No. 112, 1 agreed with mycolleagues that the union violated Section 8(b)(2) and8(b)(1)(A) by refusing to refer a member to a job onthe ground that he had behaved improperly as aunion member during an election and at the unionoffice. It has long been well settled that unions whichoperate exclusive hiring halls have a special obliga-tion not to discriminate against members or non-13Supraat 18614 Ibidat 194-195 450DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers except for the application of lawful union-security contracts or reasons relating to the legiti-mate performance of their representational duties.These cases would not seem to pose seriousquestions of fair or unfair representation. Yet theSiebenollercase was rationalized by the Administra-tiveLaw Judge and the Board majority on thatground alone.Why so?Is there some magic in thephrase"duty of fair representation"that requires itsinvocation whenever a union engages in misconductagainst an employee or a group of employees? In theMirandacase the majority concluded that Section8(b)(1)(A) was violated when a union in its represent-ative function took action against an employee ongrounds that were "irrelevant, invidious or unfair."But these words have absolutely no meaning or forceuntil they are translated into the statutory languageof "restraint and coercion" which Congress used inthat section of the Act. I prefer to interpret thestatute,as I did inMirandaand subsequent cases,and as I have done in the instant case,by linking thealleged unlawful conduct to the test provided inSection 8(b)(1)(A) rather than the less precise testsuggested by theMirandarule. The latter test, in myopinion,is confusing and may,as I believe it did inMiranda,lead to an incorrect result.It seems to methat the literal language of the statute,though lesssparkling,is sufficient to determine whether or not abreach of representational duty has occurred.For theinherent ambiguity of terms such as "irrelevant,""unfair,"and "invidious" cannot be helpful indeciding what the law permits and what it forbids.Gross misconduct of a union in refusing to processan employee's grievance need not,if the evidence isotherwise adequate,be characterizedby inflammatorywords to warrant a finding by the Board that theunion has engaged in restraint and coercion of anemployee in violation of the Act.In sum,Ido not find it necessary to distinguish theMirandacase from the instant case.In my opinion,the critical question before us is whether or not theUnion restrained and coerced the Charging Party inthe exercise of his Section7 rights byfailing toprocess his grievance in a timely manner.Believing,as I do,that a union should be permitted someleeway in the performance of its representationalduties,Iconclude that the Union'snegligence,without more,does not require the intervention ofthe Board into this intraunion matter.